 In the Matter of BERKELEY STEEL CONSTRUCTIONCOMPANY, INC.andINTERNATIONAL BROTHERHOOD, OF BOILER MAKERS, IRON SHIPBUILDERS&HELPERS OF AMERICA, LOCALS 681 AND 39,A. F. OF L.'CaseNo. R-1968.-Decided August 12,194QJurisdiction:steel products manufacturing industry.Investigation and Certification of Representatives:stipulation for certification.upon election.Mr. Earle K. Shawe,for the Board.Mr. T. S. Neilson,of Berkeley, Calif., for the Company.Mr. I. J. Ironside,of Oakland, Calif., for the Brotherhood.Mr. Ken Hunter,of San Francisco, Calif., for the Amalgamated.Mr. Milton E. Harris;of counsel to the Board.DECISION..AND..CERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 12, 1940, International Brotherhood of Boiler Makers,Iron Ship Builders & Helpers of America, Locals 681 and 39, A. F.of L., herein called the Brotherhood, filed with the Regional Direc-tor for the Twentieth Region (San Francisco, California), a petition,and on July 9, 1940, an amended petition, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Berkeley Steel Construction Company, Inc., herein calledthe Company, engaged at its plant in Berkeley, California, in themanufacture, sale, and distribution of steel tanks, pipe lines, andsimilar steel products, and requesting an investigation and certifica-tion of representatives, pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On July10, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations--Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and , to provide for an appropriatehearing upon due notice. , On July 11, 1940, the Company, the26 N. L. R. B., No. 50.,523 524DECISIONSOF NATIONALLABOR RELATIONS BOAR13Brotherhood, Amalgamated Association of Iron, Steel and Tin Work-ers of North America, Lodge 1798, through the Steel Workers Or-ganizing Committee, C. I. 0., herein called the Amalgamated, andan attorney for the Board, entered into a "Stipulation for Certifi-cation upon -Election."Pursuant to the stipulation, an election by secret ballot was con-ducted.on July 17, 1940, under the direction and supervision of theRegional Director,among allthe production and maintenance em-ployees of the Company at its said plant in Berkeley, California,including layout men, plate workers, shearmen, punchmen, roll oper-ators, blacksmiths, welders, drill-press operators, and miscellaneoushelpers, but excluding supervisory employees, clerical employees,truck drivers, and riggers, to determine whether said employees de-sired to be represented by the Brotherhood, or by the Amalgamated,or by neither.On July 18, 1940, the Regional, Director issued andduly served upon the parties hereto an Election Report on the ballot.No objections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.In her Election Report, the Regional Director reported as followsconcerning the balloting and its results:Total number eligible to vote_____________________________33Total number of ballots cast ------------------------------27Total number of votes in favor of International Brotherhoodof Boiler Makers, Iron Ship Builders & Helpers of America,Locals 681 and 39, A. F. of L_______ _____ ______________ 16Total number of votes in favor of Amalgamated Association ofIron, Steel and Tin Workers of North America, Lodge 1798,through the Steel Workers Organizing Committee, C. I. O__5Total number of ballots for neither________________________5Total number of blank ballots_____________________________0Total number of void ballots ___________________ ---------0Total number of challenged ballots________________________1Upon the 'basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the rep-resentation of employees of Berkeley Steel Construction Company,Inc., at its plant in Berkeley, California, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.2.All the production and maintenance employees of the Companyat its plant in Berkeley, California, including layout men, plateworkers, shearmen, punchmen, roll operators, blacksmiths, welders,drill-press operators, and miscellaneous helpers, but excluding super-visory employees, clerical employees, truck drivers, and riggers, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act. BERKELEYSTEEL CONSTRUCTION COMPANY, INC.5253. InternationalBrotherhoodof Boiler Makers,Iron ShipBuilders& Helpers ofAmerica, Locals 681and 39,A. F. of L.,has been desig-nated andselected by a majority of the employees in the above unitas their representativefor the purposes of collectivebargaining, andisthe exclusiverepresentativeof allthe employeesin said unit,within themeaning of Section 9(a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act.IT IS HEREBY CERTIFIED that International Brotherhood of BoilerMakers, Iron Ship Builders & Helpers of America, Locals 681 and39,A. F.of L., has been designated and selected by a majority ofthe production and maintenance employees of Berkeley Steel Con-struction Company, Inc., at its plant in Berkeley,California,includ-ing layout men, plate workers,shearmen,punchmen, roll operators,blacksmiths,welders, drill-press operators,and miscellaneous helpers,but excluding supervisory employees, clerical employees, truck driv-ers, and riggers, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, Inter-national Brotherhood of Boiler Makers, Iron Ship Builders & Helpersof America,Locals 681 and 39, A. F. of L., is the exclusive represen-tative of all such employees for the purposes of collective bargainingwith respect to rates of pay, wages,hours of employment,and otherconditions of employment.